Exhibit 10.2
 
CONSULTING AGREEMENT
_________________________________




THIS CONSULTING AGREEMENT (this "Agreement") is made and entered into this 1st
day of September, 2009, by and between Empire Resorts, Inc. ("Empire") and Ralph
J. Bernstein (the "Consultant").


W I T N E S S E T H:


WHEREAS, the Consultant has specialized and unique skills, knowledge and
contacts with respect to the gaming industry and real estate development; and


WHEREAS, Empire desires to retain the Consultant as a consultant in order to
assist Empire in expanding Empire’s presence in the gaming industry and casino
development.


NOW, THEREFORE, in consideration of the terms and mutual undertakings herein
contained, Empire and the Consultant hereby agree as follows:


1.           Consulting Services; Term.  Commencing on September 1, 2009 and
ending on August 31, 2010 (such period, the “Term”), the Consultant agrees to
make himself available at all times to provide to Empire the consulting services
(the “Consulting Services”) described on Exhibit A hereto.  Consultant shall
report to the Chief Executive Officer of Empire or such other person acting in
such capacity or such other person as may be designated by the Board of
Directors of Empire and, as a precondition to payment of the Consultant’s
monthly fee, shall submit a monthly report to the Chief Executive Officer
summarizing the Consultant’s activities for the prior month for presentation to
the Empire’s Board of Directors.  Consultant shall not have any responsibility
or authority for the supervision or management of the employees of Empire or its
subsidiaries.  The Term may be extended by mutual agreement of the parties
hereto in accordance with Section 7(c).  Upon the expiration of the Term, (i)
Empire will pay (or cause to be paid) all accrued but unpaid Consulting
Compensation and expense reimbursements as of the date of such expiration; and
(ii) this Agreement will terminate except that Sections 3, 5, 6 and 7 will
continue in full force and effect.


2.           Compensation and Expenses.  As compensation for performing the
Consulting Services, Empire will pay (or cause to be paid) to the Consultant the
Consulting Compensation set forth on Exhibit A hereto (the "Consulting
Compensation").  Empire will reimburse the Consultant for all reasonable,
documented out-of-pocket expenses incurred by the Consultant in performing the
Consulting Services that are submitted for reimbursement to the Empire’s Chief
Financial Officer, or, in the absence of a full-time Chief Financial Officer,
the chairperson on the Compensation Committee of the Board of Directors of
Empire, within thirty (30) days of the incurrence of such expense.
 
 
 

   
CONSULTING AGREEMENT
PAGE 1

 
 
 

--------------------------------------------------------------------------------

 


3.           Confidentiality.  In connection with performing the Consulting
Services, the Consultant may come into possession of information regarding
Empire and its partners, manager, affiliates and their respective employees,
officers and directors (collectively, "Confidential Information").  During and
after the Term, the Consultant agrees to refrain from disclosing any
Confidential Information to any person or entity, except to the extent (i)
required by subpoena or other legal proceeding (and only after prior notice to
Empire); (ii) required in connection with performing the Consulting Services;
(iii) Confidential Information is or becomes generally available to the public
through no action or omission of the Consultant; or (iv) Empire has consented in
writing to such disclosure.  Upon the expiration of the Term and upon the
request of Empire, the Consultant will return to Empire all Confidential
Information that has been provided to the Consultant.


4.           Independent Contractor Status.  The relationship of the Consultant
to Empire in performing the Consulting Services shall be that of an independent
contractor, and nothing contained in this Agreement shall create or imply a
partnership, joint venture, agency or employment relationship between the
Consultant and Empire.  Without Empire's written consent, the Consultant, when
acting as a consultant under the terms of this Agreement, is not authorized to
bind Empire or its subsidiaries or to otherwise make any representation,
agreement or commitment on behalf of Empire; provided, however, Consultant shall
require not require such written consent with respect to the incurrence of any
expenses on behalf of Empire or its subsidiaries of less than $1,000 or $5,000
in the aggregate.  Empire will not withhold any federal, state or local payroll
taxes or any state unemployment or similar taxes in respect of the Consulting
Services.  The Consultant will be responsible for the payment of all federal,
state or local taxes relating to the Consulting Compensation.


5.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing, shall be addressed as follows, and
shall be deemed to have been duly given on the date of delivery:
 
 
If to Empire:
Empire Resorts, Inc.

 
Monticello Casino and Raceway

Route 17B, P.O. Box 5013
Monticello, NY  12701
Attn:  Joseph Bernstein


 
If to the Consultant:
Ralph Bernstein

 
235 Baldwin Road

 
Bedford Corners, NY 10549

 
 
 

   
CONSULTING AGREEMENT
PAGE 2

 
 
 

--------------------------------------------------------------------------------

 
 
Either party hereto may change its address for purposes of this Section 5 by
giving the other party hereto written notice of the new address in the manner
set forth above.


6.           Indemnity.  Except to the extent caused by the gross negligence,
fraud or intentional misconduct of the Consultant, Empire will indemnify and
hold the Consultant harmless against all claims by third parties arising from
the Consultant's provision of the Consulting Services and against all costs,
including reasonable attorneys' fees, to defend such claims.  The Consultant
shall not settle any matter that would give rise to indemnification obligations
of Empire hereunder without Empire 's prior written approval.


7.           Miscellaneous.

 
 
(a)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the choice of
law principles thereof.  The parties hereto agree that all actions or
proceedings relating to this Agreement shall be brought only in the federal or
state courts of New York.



 
(b)
Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.



 
(c)
Waivers and Amendments.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument executed by all of the parties hereto or,
in the case of a waiver, by the party waiving compliance.  The failure of any
party hereto at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce such
provision.  No waiver by any party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained herein.



 
(d)
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 
 
 

   
CONSULTING AGREEMENT
PAGE 3

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
Assignment.  The Consultant may not assign this Agreement, or any right or
obligation hereunder, without the prior written consent of Empire.  Any such
attempted assignment shall be null and void.



*   *   *   *
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.


Empire Resorts, Inc.
       
By:
/s/ Joseph E. Bernstein  
Name: Joseph E. Bernstein
 
Title: Chief Executive Officer
   
CONSULTANT:
  /s/ Ralph J. Bernstein
Name: Ralph J. Bernstein

 
 
 

   
CONSULTING AGREEMENT
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A




CONSULTING SERVICES.  The Consulting Services shall include, but not be limited
to, the following services that Empire may request from time to time during the
Term:


 
1. Functioning as a strategic advisor to Empire with respect to the raceway
business, and Native American and government relations.

 
2. Advisory services regarding corporate finance, development and master
planning of 230 acres for the new Monticello Entertainment City.

 
3. Pursuing legalization for Sullivan County casinos and/or racetracks.

 
4. Active involvement in all New York State government relations, including
extension of free play beyond 6 months, and preserving dark day money.

 
5. Continuation of negotiations for a settlement with New York City OTB.

 
6. New business development, including investigation of relocation of the
raceway to a location on Long Island or Staten Island.

 
7. Strategic advisor and negotiations with potential strategic partners.

 
8. Develop new deal strategies and expansion opportunities in New York and
elsewhere.



CONSULTING COMPENSATION.  In consideration of performing the Consulting
Services, Empire will pay (or cause to be paid) to the Consultant the following
Consulting Compensation:
 
1. $12,500 per month, paid in on a monthly basis following submission of monthly
summary to the Empire’s Chief Executive Officer to be approved and submitted for
payment by the Chief Executive Officer; and

 
2. Options to purchase 500,000 shares of Empire’s common stock, vesting one year
from the date hereof, pursuant to Empire’s 2005 Equity Incentive Plan.



.







